FARMER, Judge.
We affirm defendant’s convictions upon a holding that there was no abuse of discretion shown in the admission of the audiotape of the emergency telephone call.
We reverse the sentences imposed, however, because we conclude that the consecutive life sentences constitute a departure from the guidelines without contemporaneous written reasons. Defendant shall be resentenced within the guidelines.
Because these issues may arise at resen-tencing, we advise that the wrong sentencing scoresheet was used, this case requiring a category 1 scoresheet. At resentencing, the court should also consider Ricardo v. State, 608 So.2d 93 (Fla. 2d DCA 1992), as to the propriety of scoring as additional offenses those convictions for which the court sentenced the defendant, during the same sentencing session, under the habitual felony offender statute.
Because of the comments made by the trial judge at sentencing, we direct that the resen-tencing be conducted by a different judge.
CONVICTION AFFIRMED; SENTENCES REVERSED.
GUNTHER and WARNER, JJ., concur.